NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             JUN 22 2017
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   16-30137

              Plaintiff-Appellee,                D.C. No.
                                                 1:15-cr-00005-SPW-1
 v.

OLAF JAMES HAUGEN,                               MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                             Submitted June 16, 2017**
                                Seattle, Washington

Before: BYBEE and M. SMITH, Circuit Judges, and DORSEY,*** District Judge.

      Haugen appeals his jury conviction of aggravated sexual abuse and the

sentence imposed by the district court.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Jennifer A. Dorsey, United States District Judge for
the District of Nevada, sitting by designation.
      1.     We affirm a jury conviction if “after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” United States v.

Nevils, 598 F.3d 1158, 1163–64 (9th Cir. 2010) (en banc) (quoting Jackson v.

Virginia, 443 U.S. 307, 319 (1979)). The evidence is adequate to support

Haugen’s conviction for aggravated sexual assault, which required the jury to find

that the defendant knowingly used force to cause the victim to engage in a sexual

act. 18 U.S.C. § 2241. Testimony from the victim at trial could have led the jurors

to determine both the elements of “sexual act” and “force” were met beyond a

reasonable doubt.

      2.     The district court’s within Guidelines range sentence was

“reasonable” and not “procedurally erroneous or substantively unreasonable.”

United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008). The district court

refused to consider a factual and credibility question raised by Haugen at

sentencing. The decision not to allow the testimony at sentencing was not a

procedural error, as there is no clear error and this court is not “left with the

definite and firm conviction that a mistake has been committed.” United States v.

Christensen, 732 F.3d 1094, 1101 (9th Cir. 2013) (quoting Easley v. Cromartie,

532 U.S. 234, 242 (2001)). The decision also does not affect the substantive


                                            2
reasonableness of the sentence, because taking into account the totality of the

circumstances, the district court did not abuse its discretion in determining the

testimony was irrelevant to sentencing and a matter for the jury and imposing the

within Guidelines range sentence. Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           3